                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                 WESTERN DMSION
                                   No. 5:18-CV-110-D


 HARVEY HAIR,                                  )
                                         )
                         Plaintiff,      )
                                         )
             v.                          )                           ORDER
                                         )
 NANCY A. BERRYIIlLL,                    )
 Acting Commissioner of Social Security, )
                                         )
                    Defendant.           )


         On February 13, 2019, Magistrate Judge Numbers issued a Memorandum and

 Recommendation ("M&R") and recommended that this court deny plaintiff's motion for judgment

 on the pleadings [D.E. 21 ], grant defendant's motion for judgment on the pleadings [I?.E. 24], and

 affirm defendant's final decision. See [D.E. 27]. Neither party objected to the M&R.

         ''The Federal Magistrates Act requires a district court to make a de novo determination of

 those portions of the magistrate judge's report or specified proposed findings or recommendations

 to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th

\Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely

 objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

 there is no clear error on the face of the record in order to accept the recommendation." Diamond,

 416 F.3d at 315 (quotation omitted).

        The court has reviewed the M&R, the record, and the briefs. The court is satisfied that there

 is no clear error on the face ofthe record. Accordingly, the court adopts the conclusions in the M&R

 [D.E. 27].
       In sum, the court DENIES plaintiff's motion for judgment on the pleadings [D.E. 21],
                                                                 i

GRANTS defendant's motion for judgment on the pleadings [D.E. 24], AFFIRMS defendant's final

decision, and DISMISSES this action. The clerk shall close the case.

       SO ORDERED. This _l__ day of March 2019.



                                                       J     SC.DEVERID
                                                       United States District Judge




                                               2
